Exhibit 10.01

 
CTM MEDIA HOLDINGS, INC.
 
 
RESTRICTED STOCK AGREEMENT
 

--------------------------------------------------------------------------------



 

 
HOWARD S. JONAS
CTM Media Holdings, Inc.
11 Largo Drive South
Stamford, Connecticut 06907




This Agreement confirms the grant of Restricted Stock to you effective as of
October 14, 2009 (the “Effective Date”) upon the terms and conditions described
herein.
 
1. Grant of Restricted Stock.  Pursuant to action of the Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”), CTM Media Holdings,
Inc. (the “Company”) hereby grants you, in lieu of your annual cash compensation
of Two Hundred and Fifty Thousand Dollars ($250,000) for the five year period
starting October 14, 2009 through October 13, 2014, an aggregate of ONE MILLION,
SEVEN HUNDRED EIGHTY-FIVE THOUSAND, SEVEN HUNDRED AND FOURTEEN (1,785,714)
shares of Restricted Stock of the Company’s Class B Common Stock (the
“Restricted Shares”), subject to the terms and conditions hereinafter set forth.
 
2. Closing.  The transfer of the Restricted Shares occurred on the Effective
Date. Concurrently with the execution of this Agreement, the Company may issue
one or more certificates representing the Restricted Shares (which shall be held
by the Company pursuant to Section 6 until the applicable Restrictions (as
defined in Section 3) have lapsed).
 
3. Restrictions.  The Restricted Shares are being awarded to you subject to
(i) the transfer and forfeiture restrictions set forth in this Section 3 (the
“Restrictions”), which shall lapse after the expiration of the vesting periods
described in Section 4, (ii) satisfaction of the tax withholding requirements
set forth in Section 8, and (iii) compliance with the Company’s Insider Trading
Policy, as may be amended from time to time (the “Insider Trading Policy”).
 
(a) Transfer.  You may not directly or indirectly, by operation of law or
otherwise, voluntarily or involuntarily, alienate, attach, sell, assign, pledge,
encumber, charge or otherwise transfer any of the Restricted Shares still
subject to Restrictions, except for such assignments by will or the laws of
descent and distribution, provided that, in all cases, such transferee executes
a written consent to be bound by the terms of this Agreement.
 
1

--------------------------------------------------------------------------------


 
(b) Forfeiture.  Subject to exceptions as set forth herein (including, but not
limited to, the occurrence of an Acceleration Event (as defined below)) or as
otherwise may be determined by the Committee, if your continuous employment with
the Company shall terminate for any reason, all Restricted Shares for which the
Restrictions have not lapsed at such time shall be returned to or canceled by
the Company, and shall be deemed to have been forfeited by you. Upon a
forfeiture of your Restricted Shares, the Company will not be obligated to pay
you any consideration whatsoever for the forfeited Restricted Shares.
 
·  
“Continuous employment” means that the provision of services to the Company or a
Related Entity in any capacity of officer, employee, director or consultant is
not interrupted or terminated. Continuous employment shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
between locations of the Company or among the Company, any Related Entity or any
successor in any capacity of officer, employee, director or consultant, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of officer, employee, director or
consultant (except as otherwise agreed to by the parties). An approved leave of
absence shall include sick leave, military leave (including without limitation
service in the National Guard or the Army Reserves) or any other personal leave
approved by the Committee. No such leave may exceed ninety (90) days unless
reemployment upon expiration of such leave is guaranteed by statute or contract.

 
·  
“Related Entity” means any parent, subsidiary or any business, corporation,
partnership, limited liability company or other entity in which the Company, a
parent or a subsidiary holds a substantial ownership interest, directly or
indirectly.

 
4. Lapse of Restrictions.
 
(a) The Restrictions shall lapse to the extent the Restricted Shares have become
vested, as follows: (i) as to FIVE HUNDRED NINETY FIVE THOUSAND, TWO HUNDRED
THIRTY EIGHT (595,238) Restricted Shares, on October 14, 2011, (ii) as to FIVE
HUNDRED NINETY FIVE THOUSAND, TWO HUNDRED THIRTY EIGHT (595,238) Restricted
Shares, on October 14, 2012 and (iii) as to FIVE HUNDRED NINETY FIVE THOUSAND,
TWO HUNDRED THIRTY EIGHT (595,238) Restricted Shares, on October 14, 2013.
 
(b) Other than as set forth below, all of the Restricted Shares shall become
vested and the Restrictions shall lapse with respect to any unvested Restricted
Shares upon the occurrence of any of the following events (each an “Acceleration
Event”):
 
(i)           A “Corporate Transaction”, which shall mean:
 
(A) A merger or consolidation of the Company with any other corporation or other
entity, other than (x) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) 80% or more of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(y) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as defined in the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) acquired 25%
or more of the combined voting power of the Company’s then outstanding
securities; or
 
2

--------------------------------------------------------------------------------


 
(B) a plan of complete liquidation of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of its assets (or any
transaction having a similar effect).
 
(ii)           A “Change in Control”, which shall mean a change in ownership or
control of the Company effected through either of the following:
 
(A)           any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than (w) the Company, (x) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (y) any
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of
common stock, or (z) any person who, on the date hereof, owned more than 25% of
the combined voting power of the Company’s then outstanding voting securities),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or any of its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 25% or more of the combined voting power of the Company’s then
outstanding voting securities; or
 
(B)           during any period of not more than two consecutive years, not
including any period prior to the date hereof, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to a consent solicitation, relating
to the election of directors of the Company) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof.
 
 (iii)           Your death or “Disability”, which shall mean your inability to
perform your duties on account of a physical or mental illness for a period of
ninety (90) consecutive days or one hundred and twenty (120) days in any eight
(8) month period.
 
3

--------------------------------------------------------------------------------


 
(iv)           (A)           Termination of your employment with the Company by
you for “Good Reason”, which shall mean the occurrence (without your express
written consent) of any one of the following acts by the Company, or failure by
the Company to act:
 
    (x)           a material breach of this Agreement by the Company; or
 
(y)           the assignment to you of any duties inconsistent with your status
as Chairman of the Company (or other position, if applicable) or a substantial
adverse alteration in the nature or status of your responsibilities.
 
 (B)            A “Termination for Good Reason” by you may only be effected if
(A) you have given written notice to the Company of the existence of the Good
Reason event no later than ninety (90) days after its initial existence, (B) the
Company has not remedied such Good Reason event in all material respects within
thirty (30) days after its receipt of such written notice, and (C) you
terminated employment within one (1) year following the initial existence of
such Good Reason Event.
 
(C)           Your right to terminate your employment for Good Reason shall not
be affected by your incapacity due to physical or mental illness.  Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to any act or failure to act constituting Good Reason
hereunder.  Notwithstanding the foregoing, a termination shall not be treated as
a Termination for Good Reason if you shall have consented in writing to the
occurrence of the event giving rise to the claim of Termination for Good Reason.
 
(c) If your employment is terminated by the Company for Cause then (i) the Pro
Rata Portion of the Restricted Shares that have not vested as of the Date of
Termination shall accelerate and vest and the Restrictions shall lapse with
respect to such Restricted Shares and (ii) all other Restricted Shares that had
not yet vested shall be forfeited.  As used herein, the term “Pro Rata Portion”
shall mean a percentage of the Restricted Shares as shall reflect the pro rata
portion of the period between October 14, 2009 and October 13, 2014 representing
your time employed by the Company between October 14, 2009 and the Date of
Termination. For purposes of this Agreement, the Company shall have “Cause” to
terminate your employment (i) upon your conviction for the commission of an act
or acts constituting a felony under the laws of the United States or any state
thereof, or (ii) upon your willful and continued failure to substantially
perform your duties to the Company (other than any such failure resulting from
your incapacity due to physical or mental illness), after written notice has
been delivered to you by the Company, which notice specifically identifies the
manner in which you have not substantially performed your duties, and your
failure to substantially perform your duties is not cured within ten (10)
business days after notice of such failure has been given to you.  For purposes
of this Section 4(c), no act or failure to act on your part shall be deemed
“willful” unless done or omitted to be done, by you not in good faith and
without reasonable belief that your act, or failure to act, was in the best
interest of the Company.
 
4

--------------------------------------------------------------------------------


 
 
        (d) Notice of Termination.  Any termination of your employment by the
Company or you (other than termination by reason of your death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 12.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claims to provide a basis for termination of your
employment under the provision so indicated.  Further, a Notice of Termination
for Cause or Disability must include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, you were guilty of conduct
set forth in the definition of Cause herein or satisfied the criteria of a
Disability, and specifying the particulars thereof.

 
        (e) Date of Termination.  “Date of Termination” shall mean if your
employment is terminated (i) by your death, the date of your death, (ii) by
reason of Disability, the date that you are determined by the Board to be
Disabled, (iii) your resignation, the date you so notify the Board, or (iv) the
date specified in the Notice of Termination; provided, however, that if within
thirty (30) days after any Notice of Termination is given the party receiving
such Notice of Termination notifies the other party that a dispute exists
concerning the termination, the Date of Termination shall be the date on which
the dispute is finally determined.  If within fifteen (15) days after any Notice
of Termination is given, or if later, prior to the Date of Termination (as
determined without regard to this paragraph (e)), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be the date on which the dispute
is finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of a court of competent jurisdiction (which is
not appealable or with respect to which the time for appeal, therefrom has
expired and no appeal has been perfected); provided further that the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence.

 
    (f) To the extent the Restrictions shall have lapsed under this Section 4
with respect to any portion of the Restricted Shares, those shares (“Vested
Shares”) will be free of the terms and conditions of this Agreement except those
terms and conditions contained in Section 8; provided, however, that such Vested
Shares shall remain subject to the terms and conditions of the Insider Trading
Policy.
 
5. Adjustments.  The terms “Restricted Shares” and “Vested Shares” shall include
any shares or other securities that you receive or become entitled to receive as
a result of your ownership of the original Restricted Shares.
 
5

--------------------------------------------------------------------------------


 
6. Custody. Any certificates representing the Restricted Shares (other than
Vested Shares) shall be deposited with the Company. The Company is hereby
authorized to effectuate the transfer into its name of all certificates
representing the Restricted Shares that are forfeited or otherwise transferred
to the Company pursuant to Section 3 or to satisfy withholding obligations under
Section 8.
 
7. Voting and Other Rights.
 
(a)            Upon the registration of the Restricted Shares in your name, you
shall have all of the rights and status as a stockholder of the Company with
respect to the Restricted Shares, including the right to vote such shares and to
receive dividends or other distributions thereon. All such rights and status as
a stockholder of the Company with respect to the Restricted Shares shall
terminate if the Restricted Shares are forfeited pursuant to Section 3 or to
satisfy withholding obligations under Section 8.
 
(b)            The grant of the Restricted Shares to you does not confer upon
you any right to continue in the employ of the Company.
 
8. Withholding Taxes.  The award or other transfer of the Restricted Shares, and
the lapse of Restrictions on the Restricted Shares, shall be conditioned further
on any applicable withholding taxes being paid by you.
 
9. Stock Power.  At the Company’s request, you hereby agree to promptly execute
any document, including a stock power endorsed in blank, that is necessary to
comply with the terms of this Agreement.
 
10. Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor of the Company and your successors, assigns and estate,
including your executors, administrators and trustees.
 
11. Amendment or Modification, Waiver.  No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing and
signed by each party hereto. No waiver by either party hereto of any breach by
another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar of
dissimilar condition or provision at the same time, any prior time or any
subsequent time.
 
12. Notices.  Each notice relating to this Agreement shall be in writing and
delivered in person or by certified mail or overnight delivery to the proper
address. Notices to employees sent via e-mail shall be deemed to satisfy the
requirements of this Section 12. All notices to the Company shall be addressed
to it at:
 
CTM Media Holdings, Inc.
11 Largo Drive South
Stamford, Connecticut 06907
Attention: Chief Financial Officer
 
6

--------------------------------------------------------------------------------


 
13. Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.
 
14. Governing Law.  This Agreement shall be construed and governed in accordance
with the laws of the state of Delaware, without regard to principles of
conflicts of laws.
 
15. Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
16. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.
 


[Remainder of page intentionally left blank]


7

--------------------------------------------------------------------------------


 
To confirm your acceptance of the foregoing, please sign and date below under
“Accepted and Agreed” and return one copy of this Agreement to the Company,
attn: Chief Financial Officer.
 
CTM MEDIA HOLDINGS, INC.






By:  /s/ Leslie B. Rozner   
Leslie B. Rozner
Chief Financial Officer






ACCEPTED AND AGREED:




/s/ Howard S. Jonas      
Howard S. Jonas




Date: October 15, 2009   
 
 
 
 
8